DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2013/0274351 A1; Oct. 17, 2013) in view of Yang et al. (US 2008/0300402 A1; Dec. 4, 2008).
 Regarding claim 1, Markosyan discloses a highly soluble steviol glycoside composition, wherein the composition is made by providing highly pure powder steviol glycoside, providing an aqueous solution (e.g. water), mixing the water and powder steviol glycoside composition to make a mixture and heating the mixture to make a solution (e.g. raising the temperature) ([0024], [0044] and [0048]). 
Markosyan further teaches that the solution is dried to produce an amorphous composition, wherein the drying can be freeze drying ([0024] and [0048]).
While Markosyan discloses the process as described above, Markosyan fails to teach step E), wherein the temperature of the solution is decreased to a temperature of -24C to -196 C to obtain a solidified solution. 
Yang discloses a method of producing a steviol glycoside composition comprising providing a liquid steviol glycoside composition, mixing the composition with water to provide a solution, decreasing the temperature of the solution to -20 C to obtain a solidified solution ([0038]-[0042]). Yang discloses that such process of decreasing the temperature of the solution to -20 C crystalizes the solution to obtain a higher concentration of steviol glycoside in the composition. Yang teaches that further recrystallization (e.g. further steps of decreasing the temperature) can be conducted to obtain a higher concentration ([0042]).
It would have been obvious to one of ordinary skill in the art to add a step of decreasing the temperature of the solution to -20 C to obtain a solidified solution in the method of Markosyan as taught by Yang depending on the desired steviol glycoside concentration as Yang discloses that such step results in a higher concentration of steviol glycoside in the composition and therefore would predictably increase the steviol glycoside concentration in Markosyan. 
With respect to the decreasing temperature, Yang discloses decreasing the temperature of the solution to -20 C, while the present claims require decreasing the temperature to -24 C.
It is apparent, however, that the instantly claimed temperature of -24 C and that taught by Yang are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the temperature disclosed by Yang and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of -24 C disclosed in the present claims is but an obvious variant of the temperature disclosed in Yang, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	With respect to the method as claimed producing a highly soluble composition having at least 0.5% solubility in water, Markosyan discloses that process as described above results in a highly soluble steviol glycoside having 0.1 to 1.1% solubility depending on the temperature of the water ([0048]), thus overlapping the claimed range of at least 0.5% solubility. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 2, Markosyan teaches that the steviol glycoside is Rebaudioside D ([0002], See examples).
Regarding claim 3, Markosyan discloses that steviol glycoside is dissolved in the aqueous solution (e.g. water) at a concentration of 0.5 to 50% ([0041]), while the instant claims requires 10% Rebaudioside D and 90% water (e.g. a ratio of 10:1). Therefore, Markosyan discloses an overlapping range of steviol glycoside.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, with respect to the concentration of water, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 4, Markosyan further teaches that the water and steviol glycoside mixture is heated to a temperature of 30 to 100 C ([0044]), thus overlapping the claimed range of 80-100 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 6, Markosyan discloses that the solution can be freeze dried ([0024]) and therefore an apparatus would be used to perform the freeze drying. 
Regarding claim 7, as stated above, Markosyan teaches that the solubility of the highly soluble steviol glycoside composition is from 0.1 to 1.1% depending on the temperature of the water ([0048]), while also going beyond 2% when mixed with another sweetener composition (See Tables 3-5, [0050]-[0052]).
It would have been obvious to one of ordinary skill in the art to vary the solubility of the composition of Markosyan depending on the temperature of the water in which is dissolves as well as the exact ingredients and amounts in the composition. 
Regarding claim 8, Markosyan disclose a highly soluble steviol glycoside composition powder made by the process of claim 1 ([0038]-[0042]).
Regarding claim 9, as stated above, Markosyan discloses that process as described above results in a highly soluble steviol glycoside having 0.1 to 1.1% solubility depending on the temperature of the water ([0048]), thus overlapping the claimed range of at least 0.1% or less solubility. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 

Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that the solubility of the steviol glycoside composition can be increased by solidifying the steviol glycoside solution before the freeze-drying step, which is done by decreasing the temperature to -24 to -196 C. Applicant further states that Yang fails to teach that the solution when the temperature is decreased solidifies and therefore it is not obvious to decrease the solution of Markosyan to a temperature of Yang to result in a solidified solution. 
This is not found persuasive as Markosyan discloses a highly soluble steviol glycoside composition, wherein the composition is made by providing highly pure powder steviol glycoside, providing an aqueous solution (e.g. water), mixing the water and powder steviol glycoside composition to make a mixture and heating the mixture to make a solution (e.g. raising the temperature) ([0024], [0044] and [0048]). Markosyan further teaches that the solution is dried to produce an amorphous composition, wherein the drying can be freeze drying ([0024] and [0048]). Markosyan discloses that process as described above results in a highly soluble steviol glycoside having 0.1 to 1.1% solubility depending on the temperature of the water ([0048]), thus overlapping the claimed range of at least 0.5% solubility. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Yang discloses a method of producing a steviol glycoside composition comprising providing a liquid steviol glycoside composition, mixing the composition with water to provide a solution, decreasing the temperature of the solution to -20 C to obtain a solidified solution ([0038]-[0042]). Yang teaches that the step of decreasing the temperature of the solution produces a crystalline solution, wherein solid crystals are formed and later filtered out to be dried and produce a sugar powder. Therefore, Yang teaches that the step of decreasing the temperature does in fact produce a “solidified solution” (e.g. crystals within a solution) as claimed.
As Markosyan teaches using crystalline sugar that can further be freeze dried to make a composition in amorphous form, it would have been obvious to add the step of decreasing the temperature of the solution to further produce a higher purity composition in Markosyan based upon the teachings of Yang.
This is merely combining two known processes of producing a steviol glycoside composition to yield the predictably results of providing a highly soluble and pure steviol glycoside composition. Both Markosyan and Yang teach mixing water and steviol glycoside to make a mixture, increasing the temperature, and drying the mixture. Yang teaches the additional step of decreasing the temperature and states that such step results in a more pure composition. Therefore, adding such step is obvious to one of ordinary skill in the art for all the reasons previously stated. 
Applicant argues that the claimed process produces unexpected solubility, however, as stated above, Markosyan clearly teaches producing a steviol glycoside having the claimed solubility. Therefore, applicant’s alleged unexpected results are not so unexpected based upon the teachings of the prior art. 
Therefore, the combined processes of the prior art teach the claimed process and the unexpected results are expected and obvious over the prior art for all the reasons stated above. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791